PER CURIAM.
Brett Todd Pleasant appeals a judgment and sentence adjudicating him guilty of two counts of armed robbery and sentencing him as a habitual felony offender to two concurrent terms of 25 years’ incarceration. We reverse and remand.
Appellant- first argues on appeal that the trial court committed fundamental error in sentencing him as a habitual felony offender without making the findings of fact required by section 775.084(l)(a), Florida Statutes (1991). Since the court’s failure to make the statutorily-required findings was fundamental error, Jones v. State, 606 So.2d 709 (Fla. 1st DCA 1992); Walker v. State, 462 So.2d 452, 454 (Fla.1985); Rolle v. State, 586 So.2d 1293 (Fla. 4th DCA 1991), we vacate the sentences and remand for resentencing. See Martin v. State, 592 So.2d 1219, 1220 (Fla. 1st DCA 1992).
Appellant also argues that the trial court reversibly erred in entering a written judgment and sentence adjudicating him guilty of two armed robberies, because the amended information charged him with, and the jury found him guilty of, one armed robbery and one attempted armed robbery. The state concedes error on this point. We reverse and remand for entry of a final judgment that correctly reflects the crimes of which appellant was convicted.
REVERSED AND REMANDED.
ERVIN and. ZEHMER, JJ., concur.
BARFIELD, J., dissents with opinion.